                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BRYCE FRANKLIN,

       Petitioner,

v.                                                                   No. 1:18-cv-1239-MV-JHR

ALISHA LUCERO, Warden,
ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

       Respondents.

                 ORDER ADOPTING THE MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed his Proposed Findings and Recommended Disposition on

October 17, 2019. [Doc. 14]. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. To date, the

parties have not filed any objections and there is nothing in the record indicating that the proposed

findings were not delivered.

       IT IS THEREFORE ORDERED AS FOLLOWS:

     1. The Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus [Doc. 1] is
        DENIED.

     2.   A certificate of appealability is DENIED;

     3. The Request for Hearing [Doc. 14] is DENIED; and

     4. The Motion for Respondents to Provide a Copy of D.N.M.L.R. [Doc. 11] is DENIED as
        moot.



                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
